DETAILED ACTION
Claims 1-20 are pending examination in this Office action.
Claims 1, 11 and 18 are independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070).
Regarding claim 1, McClanahan teaches a Heating, Ventilating and Air Conditioning (HVAC) controller for controlling operation of at least part of an HVAC system, the HVAC controller [Column 1, line 57-58] comprising:
a housing [column 9, lines 40-45, the controller and its components may be housed in one or more cabinets];	
a plurality of inputs carried by the housing and accessible from outside of the housing Fig 2];
a plurality of outputs carried by the housing and accessible from outside of the housing [Fig 2; outputs from Fuse Block 38];
a plurality of manually-actuated HAND-OFF-AUTO (HOA) switches carried by the housing each having a HAND (H) position, an OFF (O) positon and an AUTO (A) position, each of the plurality of HO A switches associated with a corresponding output of the plurality of outputs [Fig 2; HOA Switches 30a-30c];
a memory housed by the housing [Column 10, lines 24-26; controller 26 includes a memory . . . data is generated and stored in memory within the controller encoded signals as data defining a history of operator of each motor and pump combination];
a controller housed by the housing and operably coupled to the memory, the plurality of inputs, the plurality of outputs, and the plurality of HOA switches  [Fig 2; AHC Controller 186], the controller configured to: 
receive signals from the plurality of inputs; recognize a position of each of the plurality of HOA switches; provide control signals to the plurality of outputs, wherein the control signal AHC 186 controller has built-in HOA switches . . .  the switches can also be connected to the programmable logic controller module 36 so that the switches can be read by the main controller 26 and the controller 36] [Column 10, lines 53-65].
However, Lueck teaches 
a housing [Column 11, lines 13-15; integral housing is preferred to which the control unit and the plurality of sensors are attached];	
a plurality of manually-actuated HAND-OFF-AUTO (HOA) switches carried by the housing each having a HAND (H) position, an OFF (O) positon and an AUTO (A) position, each of the plurality of HO A switches associated with a corresponding output of the plurality of outputs [Fig 31(a); HOA Switches 630] [Column 23, lines 25-40; the operator uses display 610 to control by PLC using Hand/Off/Auto switches . . . the switches control bits in PLC 414 and allow apparatus 600 to be used as an operator interface] [Column 24, lines 24-31; when HMI screen 630 is displayed, switches 1-3 activate three position HOA switches.  The indicators “off,” “Hand,” and “Auto” indicate the position of the switches.  Each time a switch is pressed and held, the position indicator shows the current positon of the switch and also cycles through the three switch positions (HOA) each time the corresponding numeric key is pressed as shown at 632];
a memory housed by the housing [Column 32, lines 25-26] [Column 31, lines 38-40; the circuit includes a solid state memory] [Column 33, lines 8-10];

provided to a first one of the plurality of outputs is based at least in part on the recognized position of the HOA switch that corresponds to the first one of the plurality of outputs in conjunction with a configuration setting stored in the memory that is also associated with the HOA switch that corresponds to the first one of the plurality of outputs [Fig 31(a); Column 24, lines 24-31; when HMI screen 630 is displayed, switches 1-3 activate three position HOA switches.  The indicators “off,” “Hand,” and “Auto” indicate the position of the switches.  Each time a switch is pressed and held, the position indicator shows the current positon of the switch and also cycles through the three switch positions (HOA) each time the corresponding numeric key is pressed as shown at 632].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of McClanahan and Lueck.  McClanahan teaches a controller with a bank of HOA switches to control a plurality of outputs in a controller.  Lueck teaches another controller using HOA switches and further teaches using the positions of the HOA switches to change configuration settings of the controller.  It would be obvious to combine the teachings of McClanahan and Lueck because both are in the same field of using HOA switches in controllers.
Regarding claim 2, McClanahan and Lueck teaches the HVAC controller of claim 1, ad McClanahan further teaches wherein the configuration setting is programmable [Column 6, lines 49-50] [Column 11, lines 55-58; the fluid level of a desired fluid may be programmed in the controller].

Regarding claim 11, McClanahan teaches a building controller for controlling operation of one or more building components in a building system [Column 1l line 57], the building controller comprising:
a plurality of inputs [Fig 2];
a plurality of outputs [Fig 2; outputs from Fuse Block 38];
a plurality of manually-actuated HAND-OFF-AUTO (HOA) switches each having a HAND (H) position, an OFF (O) positon and an AUTO (A) position, wherein each of the plurality of HOA switches is associated with but not directly coupled to a corresponding output of the plurality of outputs [Fig 2; HOA Switches 30a-30c]; and
a controller operatively coupled to the plurality of inputs, the plurality of outputs, and the plurality of HOA switches  [Fig 2; AHC Controller 186], the controller configured to recognize a position of each of the plurality of HOA switches, and to control one or more of the plurality of outputs in accordance with the recognized position of each of the plurality of HOA switches as well as a plurality of programmed configuration settings associated with the plurality of HOA switches [Column 8, lines 1-8; AHC 186 controller has built-in HOA switches . . .  the switches can also be connected to the programmable logic controller module 36 so that the switches can be read by the main controller 26 and the controller 36] [Column 10, lines 53-65].
However, Lueck teaches a building controller for controlling operation of one or more building components in a building system [Column 11, lines 13-15; integral housing is preferred, to which the control unit and the plurality of sensors are attached], the building controller comprising:
a plurality of manually-actuated HAND-OFF-AUTO (HOA) switches each having a HAND (H) position, an OFF (O) positon and an AUTO (A) position, wherein each of the plurality of HOA switches is associated with but not directly coupled to a corresponding output of the plurality of outputs [Fig 31(a); HOA Switches 630] [Column 23, lines 25-40; the operator uses display 610 to control by PLC using Hand/Off/Auto switches . . . the switches control bits in PLC 414 and allow apparatus 600 to be used as an operator interface] [Column 24, lines 24-31; when HMI screen 630 is displayed, switches 1-3 activate three position HOA switches.  The indicators “off,” “Hand,” and “Auto” indicate the position of the switches.  Each time a switch is pressed and held, the position indicator shows the current positon of the switch and also cycles through the three switch positions (HOA) each time the corresponding numeric key is pressed as shown at 632]; and
a controller operatively coupled to the plurality of inputs, the plurality of outputs, and the plurality of HOA switches, the controller configured to recognize a position of each of the plurality of HOA switches, and to control one or more of the plurality of outputs in accordance with the recognized position of each of the plurality of HOA switches as well as a plurality of programmed configuration settings associated with the plurality of HOA switches [Fig 31(a); Column 24, lines 24-31; when HMI screen 630 is displayed, switches 1-3 activate three position HOA switches.  The indicators “off,” “Hand,” and “Auto” indicate the position of the switches.  Each time a switch is pressed and held, the position indicator shows the current positon of the switch and also cycles through the three switch positions (HOA) each time the corresponding numeric key is pressed as shown at 632].

Regarding claim 17, McClanahan in view of Lueck teaches the building controller of claim 11, and McClanahan further teaches wherein the building system comprises a Heating, Ventilating and Air Conditioning (HVAC) system [Column 1, line 57-58].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of McClanahan and Lueck for the same reasons as disclosed above.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Salinas, et al. (US Patent 4,401,412).
Regarding claim 6, McClanahan and Lueck teaches the HVAC controller of claim 1, but may not explicitly teach wherein the configuration setting associated with the HOA switch that corresponds to the first one of the plurality of outputs defines a delay period, wherein the control signal provided to the first one of the plurality of outputs is based on at least in part on the recognized position of the HOA switch that corresponds to the first one of the plurality of outputs only after the recognized position of the HOA switch that corresponds to the first one of the plurality of outputs remains in the same recognized position for at least the delay period.
However, Salinas teaches another controller using one or more HOA switches and further teaches wherein the configuration setting associated with the HOA switch that the position of an HOA switch is associated with a delay].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Salinas with McClanahan and Lueck.  McClanahan and Lueck teach an HVAC controller with a bank of HOA switches to control a plurality of outputs in a controller or change the configuration settings of the controller.  Salinas teaches a controller for a pump unit wherein the controller employs one or more HOA switches.  Salinas further provides details on associating delay with the position of an HOA switch.  One of ordinary skill in the art would have motivation to apply a delay based on the position of an HOA switch to ensure prevent controller failure or interruptions.
Regarding claim 12, McClanahan in view of Lueck teaches the building controller of claim 11, but may not explicitly teach wherein the controller is further configured to enable a predetermined delay before changing one of the plurality of outputs in response to a user manually changing a position of a corresponding HOA switch of the plurality of HOA switches between OFF, HAND and/or AUTO positions.
However, Salinas teaches another controller and further teaches wherein the controller is further configured to enable a predetermined delay before changing one of the plurality of outputs in response to a user manually changing a position of a corresponding HOA switch of the the position of an HOA switch is associated with a delay]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Salinas with McClanahan and Lueck for the same reasons as disclosed above.  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Kreuter, et al (US Patent Publication 2018/0199439 A1).
Regarding claim 7, McClanahan and Lueck teaches the HVAC controller of claim 1, but may not explicitly teach wherein the configuration setting stored in the memory is associated with the HOA switch that corresponds to the first one of the plurality of outputs and is also associated with the HOA switch that corresponds to a second one of the plurality of outputs, and wherein the control signal provided to the first one of the plurality of outputs is based at least in part on: the recognized position of the HOA switch that corresponds to the first one of the plurality of outputs; the recognized position of the HOA switch that corresponds to the second one of the plurality of outputs; and the configuration setting that is associated with the HOA switch that corresponds to the first one of the plurality of outputs and also associated with the HOA switch that corresponds to a second one of the plurality of outputs.
However, Kreuter teaches another controller using HOA switches and further teaches wherein the configuration setting stored in the memory is associated with the HOA switch that corresponds to the first one of the plurality of outputs and is also associated with the HOA switch 
the recognized position of the HOA switch that corresponds to the first one of the plurality of outputs [0004, 0014-0015];
the recognized position of the HOA switch that corresponds to the second one of the plurality of outputs [0004, 0014-0015]; and
the configuration setting that is associated with the HOA switch that corresponds to the first one of the plurality of outputs and also associated with the HOA switch that corresponds to a second one of the plurality of outputs [0004; output is based on HOA switch positions] [0014-0015; output board cycles through different modes (Hand or on, Off, and Auto) to specify the output].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kreuter with McClanahan and Lueck.  McClanahan and Lueck teach an HVAC controller with a bank of HOA switches to control a plurality of outputs in a controller or change the configuration settings of the controller.  Kreuter teaches a programmable logic controller that uses HOA switches to select an output from the controller.  It would be obvious to combine the teachings of McClanahan, Lueck and Kreuter because they are in the same field of using HOA switches in controllers.
Regarding claim 8, McClanahan and Lueck teaches the HVAC controller of claim 1, but may not explicitly teach wherein the configuration setting stored in the memory is associated with the HOA switch that corresponds to the first one of the plurality of outputs and is also associated with the HOA switch that corresponds to a second one of the plurality of outputs, and wherein the configuration setting causes the controller to not control the first one of the plurality 
However, Kreuter teaches another controller using HOA switches and further teaches wherein the configuration setting stored in the memory is associated with the HOA switch that corresponds to the first one of the plurality of outputs and is also associated with the HOA switch that corresponds to a second one of the plurality of outputs, and wherein the configuration setting causes the controller to not control the first one of the plurality of outputs in accordance with the HAND (H) position of the HOA switch that corresponds to the first one of the plurality of outputs when the HOA switch that corresponds to the second one of the plurality of outputs is already in the HAND (H) position [0004; output is based on HOA switch positions] [0014-0015; output board cycles through different modes (Hand or on, Off, and Auto) to specify the output].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kreuter with McClanahan and Lueck for the same reasons as disclosed above.
Regarding claim 9, McClanahan and Lueck teaches the HVAC controller of claim 1, but may not explicitly teach wherein the configuration setting stored in the memory is associated with the HOA switch that corresponds to the first one of the plurality of outputs and is also associated with the HOA switch that corresponds to a second one of the plurality of outputs, and wherein the configuration setting causes the controller to prevent both the first one of the plurality of outputs and the second one of the plurality of outputs to both be concurrently turned on, regardless of the recognized positions of the HOA switch that corresponds to the first one of 
However, Kreuter teaches another controller using HOA switches and further teaches wherein the configuration setting stored in the memory is associated with the HOA switch that corresponds to the first one of the plurality of outputs and is also associated with the HOA switch that corresponds to a second one of the plurality of outputs, and wherein the configuration setting causes the controller to prevent both the first one of the plurality of outputs and the second one of the plurality of outputs to both be concurrently turned on, regardless of the recognized positions of the HOA switch that corresponds to the first one of the plurality of outputs and the HOA switch that corresponds to the second one of the plurality of outputs [0004; output is based on HOA switch positions] [0014-0015; output board cycles through different modes (Hand or on, Off, and Auto) to specify the output] [0019; HOA state is stored in memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kreuter with McClanahan and Lueck for the same reasons as disclosed above.

Claims 10, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Gilbert (US Patent Publication 2008/0222432 A1).
Regarding claim 10, McClanahan and Lueck teaches the HVAC controller of claim 1, but may not explicitly teach further comprising a plurality of indicator lights, wherein each of the plurality of indicator lights is associated with one of the plurality of outputs.
the output ports include an indicator light 7 to indicate the active or inactive state of the output 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Gilbert with McClanahan and Lueck.  McClanahan and Lueck teach an HVAC controller with a bank of HOA switches to control a plurality of outputs in a controller or change the configuration settings of the controller.  Gilbert teaches using an indicator light for each of a plurality of outputs to signify which input is currently selected.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Gilbert with McClanahan and Lueck to use an indicator light to illustrate which output is active in the multi-output systems of McClanahan and Lueck.
Regarding claim 13, McClanahan in view of Lueck teaches the building controller of claim 11, but may not explicitly teach further comprising a plurality of indicator lights, each of the plurality of indicator lights associated with one of the plurality of HOA switches and a corresponding one of the plurality of outputs, the controller further configured to actuate one or more of the plurality of indicator lights responsive to whether the controller has energized the corresponding output of the plurality of outputs.
However, Gilbert teaches further comprising a plurality of indicator lights, each of the plurality of indicator lights associated with one of the plurality of HOA switches and a corresponding one of the plurality of outputs, the controller further configured to actuate one or more of the plurality of indicator lights responsive to whether the controller has energized the the output ports include an indicator light 7 to indicate the active or inactive state of the output 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Gilbert with McClanahan and Lueck for the same reasons as disclosed above.
Regarding claim 18, McClanahan teaches a building controller [Column 1, line 57-58], comprising:
a plurality of inputs [Fig 2];
a plurality of outputs [Fig 2; outputs from Fuse Block 38];
a plurality of manually-actuated HAND OFF AUTO (HOA) switches each having a HAND (H) position, an OFF (O) positon and an AUTO (A) position, and wherein each of the plurality of HOA switches is associated with but not directly coupled with a corresponding output of the plurality of outputs [Fig 2; HOA Switches 30a-30c]; and
a controller that is operably coupled to the plurality of inputs, the plurality of outputs, and the plurality of HOA switches, the controller executing a programmable function block engine to define at least some functions of the controller, wherein the programmable function block engine is configured to references the position of one or more of the plurality of HOA switches when defining a function of one or more of the outputs [Column 8, lines 1-8; AHC 186 controller has built-in HOA switches . . .  the switches can also be connected to the programmable logic controller module 36 so that the switches can be read by the main controller 26 and the controller 36] [Column 10, lines 53-65].
However, Lueck teaches a building controller, comprising:
HOA Switches 630] [Column 23, lines 25-40; the operator uses display 610 to control by PLC using Hand/Off/Auto switches . . . the switches control bits in PLC 414 and allow apparatus 600 to be used as an operator interface] [Column 24, lines 24-31; when HMI screen 630 is displayed, switches 1-3 activate three position HOA switches.  The indicators “off,” “Hand,” and “Auto” indicate the position of the switches.  Each time a switch is pressed and held, the position indicator shows the current positon of the switch and also cycles through the three switch positions (HOA) each time the corresponding numeric key is pressed as shown at 632];  and
a controller that is operably coupled to the plurality of inputs, the plurality of outputs, and the plurality of HOA switches, the controller executing a programmable function block engine to define at least some functions of the controller, wherein the programmable function block engine is configured to references the position of one or more of the plurality of HOA switches when defining a function of one or more of the outputs [Fig 31(a); Column 24, lines 24-31; when HMI screen 630 is displayed, switches 1-3 activate three position HOA switches.  The indicators “off,” “Hand,” and “Auto” indicate the position of the switches.  Each time a switch is pressed and held, the position indicator shows the current positon of the switch and also cycles through the three switch positions (HOA) each time the corresponding numeric key is pressed as shown at 632].

However, Gilbert teaches a plurality of indicator lights, each of the plurality of indicator lights associated with one of the plurality of HOA switches and a corresponding one of the plurality of outputs  [Fig 1, 0045; the output ports include an indicator light 7 to indicate the active or inactive state of the output 8].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Gilbert with McClanahan and Lueck for the same reasons as disclosed above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Swieboda, et al. (US Patent Publication 2003/0107495 A1)
Regarding claim 14, McClanahan in view of Lueck teaches the building controller of claim 13, but may not explicitly teach wherein the controller is configured to communicate additional information by blinking one or more of the plurality of indicator lights in one or more predetermined blinking patterns.
However, Swieboda teaches wherein the controller is configured to communicate additional information by blinking one or more of the plurality of indicator lights in one or more predetermined blinking patterns [0032; blinking patterns are used by the control circuitry to indicate information about outputs].
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Gilbert (US Patent Publication 2008/0222432 A1) and further in view of Chen, et al. (US Patent Publication 2004/0168094 A1)
Regarding claim 15, McClanahan in view of Lueck and Gilbert teaches the building controller of claim 13, but does not explicitly teach wherein the plurality of indicator lights each comprise a light emitting diode (LED).
However, Chen teaches that the plurality of indicator lights each comprise a light emitting diode (LED) [0078; outputs include light-emitting elements].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Chen with Gilbert, McClanahan and Lueck.  McClanahan and Lueck teach an HVAC controller with a bank of HOA switches to .

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Jones, et al. (US Patent Publication 2019/0245706 A1)
Regarding claim 16, McClanahan in view of Lueck but does not explicitly teach the building controller of claim 11, further comprising a multi-port INTERNET PROTOCOL (IP) switch.
However, Jones teaches the building controller of claim 11, further comprising a multi-port INTERNET PROTOCOL (IP) switch [0037; the present system may be made by integrating a multi-port IP switch directly into an HVAC controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jones with McClanahan and Lueck.  McClanahan and Lueck teach an HVAC controller with a bank of HOA switches to control a plurality of outputs in a controller or change the configuration settings of the controller.  Jones teaches uses of an HVAC controller and teaches using a multi-port IP switch within the 
Regarding claim 17, McClanahan in view of Lueck teaches the building controller of claim 11, and Jones teaches wherein the building system comprises a Heating, Ventilating and Air Conditioning (HVAC) system [0037; the present system may be made by integrating a multi-port IP switch directly into an HVAC controller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Jones with McClanahan and Lueck for the same reasons as disclosed above.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClanahan, et al. (US Patent 5,422,550) in view of Lueck (US Patent Publication 6,609,070) and further in view of Gilbert (US Patent Publication 2008/0222432 A1) and further in view of Kreuter, et al (US Patent Publication 2018/0199439 A1).
Regarding claim 19, McClanahan in view of Lueck and further in view of Gilbert teaches the building controller of claim 18, and Kreuter further teaches wherein the function of a first one of the plurality of outputs includes providing a control signal to the first one of the plurality of outputs based at least in part on one or more signals received on one or more of the plurality of inputs when the HOA switch that corresponds to the first one of the plurality of outputs is in the AUTO (A) position [0004; output is based on HOA switch positions] [0014-0015; output board cycles through different modes (Hand or on, Off, and Auto) to specify the output].


Regarding claim 20, McClanahan in view of Lueck and further in view of Gilbert and Kreuter teaches the building controller of claim 19, and Kreuter further teaches wherein the function of the first one of the plurality of outputs includes providing a control signal to the first one of the plurality of outputs that is not based on one or more signals received on one or more of the plurality of inputs when the HOA switch that corresponds to the first one of the plurality of outputs is in the HAND (H) position and/or OFF (O) position [0004; output is based on HOA switch positions] [0014-0015; output board cycles through different modes (Hand or on, Off, and Auto) to specify the output].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kreuter with Gilbert, McClanahan and Lueck for the same reasons as disclosed above.

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moore, et al. (US Patent 6,227,961) and Westphal, et al. (US Patent Publication 2009/027001 A1) teach using HOA switches in controllers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        28 April 2021